Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
1, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 1, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00383-CV
____________
 
IN RE JOHN W. SMALL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On May 1, 2006, relator John W.
Small filed a petition for writ of mandamus in this Court, requesting we direct
the Honorable Mary Nell Crappito, presiding judge of County
Court No. 1, Galveston County, to deny any motion for enforcement of temporary
support filed by real party Murriah McMaster, to
reverse a contempt and commitment order holding relator
in contempt for failure to pay temporary support to McMaster, and to modify the
temporary support order.   See Tex. Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  
Because
relator has failed to establish he is entitled to the
requested mandamus relief, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
Petition Denied
and Memorandum Opinion filed June 1, 2006.
Panel consists of
Justices Hudson, Fowler and Seymore.